rpiiL
                                                            ufr_                                           12/27/2021



                                                                                                       Case Number: DA 21-0520




                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                      THE OFFICE OF THE CLERK OF SUPREME COURT
                                   HELENA, MONTANA 59620-3003

                                             Supreme Court No.
                                                DA 21-0520
                                                                                      FILED
                                                                                       DEC 2 7 2021
IN RE THE MARRIAGE OF:                                                              Bowen Greenwood
                                                                                  Clerk of Supreme Court
                                                                                     State of Montana
SCOTT A. ST. CLAIR,

             Petitioner and Appellee,
                                                                                GRANT OF EXTENSION
      and

CLARICE J. ST. CLAIR,

             Respondent and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until January 31, 2022, to prepare, file, and serve the Appellant's brief.

DATED this December 27, 2021



                                                                            Bowen Greenwood
                                                                            Clerk of the Supreme Court




c:     David B. Gallik, Michelle H. Vanisko



            PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705